Case 3:20-cv-01101-SI   Document 1-6                 Filed 07/08/20                  Page 1 of 1




                          EXHIBIT 6



                                               ofhojhaT™




                        TTtlMIlT
                        wm«ir
                                                                         $
                                   \l* k


                        m «*- ^                            fl»   E
                                                               ra
                                %
            $
                                                                 N



                        $
                                                                              ;



                        hK                      "     a    v         ^




                                                                    a




                                           »T»Td:J :<»>.




                  r«K«W $
                  fife                                                       u»oni
